                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


SAMTERIOUS GORDON,

                            Plaintiff,
           V.

DR. MICHAEL BROWN, DREW CROSS,
JOSEPH FRAUNDORF, NICHOLAS SIEBER,                             Case No. 18-cv-176-wmc
JAMIE BARKER, MORGHAN GILSON NOTH,
DR. MANN LEE, LYNN DOBBERT,
KOREEN FRISK, BRIDGET RINK, NICOLE
KRAHENBUHL and JAMIE GOHDE,

                            Defendants.


                             JUDGMENT IN A CIVIL CASE


       IT IS ORDERED AND ADJUDGED that judgment is entered in favor of defendants

dismissing plaintiff Samterious Gordon's claims against Dr. Michael Brown, Nicholas Sieber,

Jamie Barker, Morghan Gilson Noth, Dr. Mann Lee, Koreen Frisk, Bridget Rink, Nicole

Krahenbuhl and Jamie Gohde.

       IT IS FURTHER ORDERED AND ADJUDGED that judgment is entered in favor of

defendants Drew Cross, Joseph Fraundorf and Lynn Dobbert in accordance with the jury's

verdict.


Approved as to form this 7th day of January, 2020.



      m M. Conley
Dis ct Judge



Feet_ orrs_e-ruz_a_c__
Peter Oppeneer                                          Date
                                                               /         2_0
Clerk of Court
